Before
             HOLIFIELD, DEERWESTER, and MYERS
                   Appellate Military Judges

                     _________________________

                      UNITED STATES
                         Appellant

                                v.

                    Eric S. GILMET
    Hospital Corpsman Chief Petty Officer (E-7), U.S. Navy
                         Appellee

                        No. 202200061

                     _________________________

          Argued: 29 June 2022—Decided: 15 August 2022

     Appeal by the United States Pursuant to Article 62, UCMJ

                         Military Judge:
                         Hayes C. Larsen

Arraignment 24 February 2020 before a general court-martial convened
at Marine Corps Base Camp Lejeune, North Carolina.

                         For Appellant:
        Lieutenant Megan E. Martino, JAGC, USN (argued)
           Major Kerry E. Friedewald, USMC (on brief)

                           For Appellee:
           Lieutenant Kristen R. Bradley, USCG (argued)
         Lieutenant Megan E. Horst, JAGC, USN (on brief)


Senior Judge HOLIFIELD delivered the opinion of the Court, in which
Senior Judge Deerwester and Judge Myers joined.
                  United States v. Gilmet, NMCCA No. 202200061
                                Opinion of the Court




                              _________________________

           This opinion does not serve as binding precedent, but may be
          cited as persuasive authority under NMCCA Rule of Appellate
                                  Procedure 30.2.

                              _________________________

HOLIFIELD, Senior Judge:
    This case is before us on appeal pursuant to Article 62, Uniform Code of
Military Justice [UCMJ]. 1 The Government alleges the military judge abused
his discretion in dismissing all charges with prejudice. More specifically, Ap-
pellant asserts three assignments of error (AOEs): (1) the military judge erred
when he considered counsel’s asserted conflicts of interest before shifting the
burden to the United States and found Appellee was prejudiced by the volun-
tary release of counsel; (2) the military judge erred in finding actual unlawful
command influence [UCI] when the government provided evidence proving be-
yond a reasonable doubt that Colonel [Col] Sierra’s 2 comments would have no
effect on the court-martial; and (3) the military judge erred in conducting an
apparent UCI analysis and in finding apparent UCI. We find error, vacate the
military judge’s ruling, and remand for further proceedings not inconsistent
with this opinion.

                                   I. BACKGROUND 3

    Appellee was charged at a general court-martial with violation of a lawful
order, involuntary manslaughter, obstruction of justice, and negligent homi-
cide, in violation of Articles 92, 119, 131b, and 134, UCMJ, 4 and was arraigned




   1   10 U.S.C. § 862(a)(1)(A).
   2 All names in this opinion, other than those of Appellee, the judges, and appellate
counsel, are pseudonyms.
   3 Unless otherwise noted, the background facts are summarized from the military
judge’s findings of fact. See App. Ex. CIX.
   4   10 U.S.C. §§ 892, 919, 931b, and 934.




                                           2
                United States v. Gilmet, NMCCA No. 202200061
                              Opinion of the Court




on 24 February 2020. 5 On 9 February 2022, the military judge dismissed all
charges with prejudice based on both actual and apparent UCI.
A. Appellee’s Counsel and Preparations for Trial
    Appellee’s lead counsel, Mr. Victor, has represented Appellee as civilian
defense counsel [CDC] since January 2019. In March 2020, Appellee requested
as his Individual Military Counsel [IMC] Captain [Capt] Tango. This request
was approved the following month, accompanied by the excusal of Appellee’s
detailed defense counsel and the detailing of Capt Romeo as Appellee’s new
assistant defense counsel [ADC]. Each of the three counsel proceeded to pre-
pare different aspects of Appellee’s case, interviewing specific witnesses as ap-
propriate.
   After extensive delays due to the impacts of COVID-19, the trial was sched-
uled to begin in January 2022.
B. Colonel Sierra’s Visit and Comments
    Col Sierra, as Deputy Director of Community Management and Oversight
of the Marine Corps’ Judge Advocate Division [JAD], was responsible for man-
aging the assignment process for all Marine judge advocates. While he did not
have final say as to what assignments Marine judge advocates would receive,
he did supervise preparation of a proposed assignment slate (listing officers
matched to specific billets) on which the Staff Judge Advocate to the Comman-
dant of the Marine Corps [SJA to CMC] would make a final recommendation.
This recommendation would form the basis for final assignment decisions
made by the office of Marine Corps Manpower Management.
    Col Sierra was serving in this capacity in November 2021 when he and
other members of JAD traveled to Marine bases in North and South Carolina
to meet with judge advocates assigned there. On 18 November 2021, Col Sierra
met with personnel assigned to Camp Lejeune’s Defense Service Office [DSO].
Numerous defense counsel, including Capt Tango, were in attendance. Nota-
bly, Capt Romeo was not.




   5  Other than noting the serious nature of the charges, that Appellant allegedly
committed the offenses while assigned to a Marine unit, and that two Marines are
facing courts-martial for related, equally serious offenses, the underlying facts of the
charged offenses are not relevant to our present analysis.




                                           3
                 United States v. Gilmet, NMCCA No. 202200061
                               Opinion of the Court




    After introducing himself and explaining his role within JAD, Col Sierra
described pending legislative changes that will affect the practice of military
justice. Capt Tango, curious about the independence of a new position wherein
a senior prosecutor, not a commander, will make referral decisions in certain
cases, asked what was being done to minimize any effect of improper influences
on those referral decisions. As an example, Capt Tango referenced the current
practice of having DSO leadership prepare fitness reports for the defense coun-
sel under their responsibility “so as to protect the defense attorneys from out-
side influences.” 6 Here is where the discussion went off the rails.
    Col Sierra stated that defense counsel “may think they are shielded, but
they are not protected,” calling such protection a “legal fiction.” Col Sierra then
turned to face Capt Tango and, looking him in the eye, said: “Captain [Tango],
I know who you are, and what cases you are on, and you are not protected.” He
continued, “the FITREP process may shield you, but you are not protected. Our
community is small and there are promotion boards and the lawyer on the pro-
motion board will know you,” or words to that effect. As examples, he refer-
enced judge advocates who had served for extended periods as defense counsel
on high-visibility cases, noting that spending five or six years in a defense billet
could negatively affect a judge advocate’s chances of promotion.
    Capt Tango interpreted Col Sierra’s comments as being directed at him and
concerning his representation of Appellee. He subsequently became concerned
that his role as Appellee’s IMC could negatively impact both his promotion
prospects and the billets to which he would be assigned. When Capt Tango
relayed the encounter to Appellee, the latter began to question his IMC’s un-
divided loyalty to him and his defense.
    While Capt Romeo was not at the meeting with Col Sierra, he believed the
latter’s comments applied equally to him. Like Capt Tango, Capt Romeo be-
came concerned that his zealous representation of Appellee would put his ca-
reer opportunities at risk. Hearing this, Appellee’s doubt as to his IMC’s loyalty
now extended to his ADC’s, as well. 7


C. Remedial Actions and Motion to Dismiss Charges




   6   App. Ex. LXXXVI at 3.
   7   App. Ex. LXXXVI, encl. 12.




                                         4
                 United States v. Gilmet, NMCCA No. 202200061
                               Opinion of the Court




    Upon learning of Col Sierra’s comments, the SJA to the CMC, Major Gen-
eral [MajGen] Bravo, immediately removed Col Sierra from his position at JAD
and, on 30 November 2021, ordered an investigation. The investigating officer
[IO] concluded that, while Col Sierra’s comments to defense counsel were “ill-
advised and lacked proper context and background,” the matter did not merit
further action. 8
    Over the next few weeks, however, Col Sierra put remarkable effort into
digging his hole deeper. He provided a statement to the trial counsel in two
related courts-martial, claiming he neither knew Capt Tango nor recalled
speaking with him. This claim was directly refuted by texts in which Col Si-
erra, just hours before the 18 November 2021 DSO meeting, discussed Capt
Tango with a subordinate at JAD. The discussion concerned Capt Tango’s next
assignment: he had been selected for a coveted, highly competitive in-house
professional military education program. Col Sierra noted in these texts that
he thought Capt Tango may ask to remain in his current billet.
     Col Sierra also indicated in his statement to trial counsel that, were he
called to testify as a witness in any criminal proceeding, he intended to invoke
his right to remain silent. He reiterated this intent in a subsequent statement.
Accordingly, he never testified under oath regarding his comments.
    On 10 December 2021, Appellee’s CDC, IMC, and ADC, jointly signed and
submitted a motion to dismiss all charges with prejudice based on actual and
apparent UCI. 9 Enclosures to the motion included, inter alia, affidavits of Ap-
pellee and his two uniformed counsel describing the deteriorated state of their
attorney-client relationships.
    A week later, MajGen Bravo declared in an affidavit that Col Sierra’s
statements at the DSO meeting were improper as they do not comport with
MajGen Bravo’s views or guidance. He indicated that Col Sierra would no
longer be involved with the detailing and assignment process. MajGen Bravo


    8 In his ruling on the motion to dismiss, the military judge noted: “The Court is
reluctant to mention the findings and recommendations of the IO, as they are not bind-
ing on any of the issues this Court must address and resolve. The Court highlights this
investigation to show that (a) it was ordered (b) it was completed (c) to utilize the in-
vestigations enclosures for facts that may not have been previously provided by the
parties in the UCI litigation and (d) to address the curative efforts by the Government.”
App. Ex. CIX, at 6, n. 14. We agree with and adopt this limited use of the investigation.
    9   App. Ex. LXXXVI.




                                           5
                     United States v. Gilmet, NMCCA No. 202200061
                                   Opinion of the Court




went on to praise defense work as vital to success of the military justice system.
He further encouraged zealous advocacy and assured counsel that service as a
defense counsel will in no way be detrimental to one’s career, citing the Marine
Corps’ need to develop litigation expertise.
   Along with MajGen Bravo’s affidavit, trial counsel submitted affidavits
from various JAD and Military Personnel Law Branch officials detailing the
inability of anyone in Col Sierra’s role to affect promotion board membership.
Trial counsel also provided the official biographies of the past eight SJAs to the
CMC, noting that seven of them had served in defense billets during their ca-
reers. 10
D. Release of Counsel
    At an Article 39(a), UCMJ session on 21 December 2022, scheduled to ad-
dress the UCI motion, the military judge first took up the attorney conflict is-
sue. Through a brief series of leading questions, 11 he asked IMC and ADC if,
even knowing MajGen Bravo’s remedial actions and statements, each believed
there still existed a conflict of interest. Both counsel, having spoken with their
respective state licensing authorities and conflict-free supervisory counsel, af-
firmed that they believed a conflict of interest did exist. When asked if they
were seeking to be removed from the case, each answered in the affirmative.
    Rather than analyze the issue as a motion for withdrawal for good cause
under Rule for Courts-Martial [R.C.M.] 506(c), however, the military judge pro-
ceeded to ask Appellee whether he consented to the release of his military coun-
sel. He correctly advised Appellee of R.C.M. 506(c)’s meaning, saying, “your
counsel may only be excused with your express permission or by the military
judge upon application for withdrawal . . . for good cause shown.” 12 But, instead
of obtaining Appellee’s clear, voluntary consent for release of his counsel or
finding good cause for their non-consensual release, the military judge did nei-
ther.




   10   App. Ex. LXXXIII.
   11  The entire inquiry regarding both counsel fills less than two transcribed pages.
R. at 209-10.
   12   R. at 211.




                                          6
                      United States v. Gilmet, NMCCA No. 202200061
                                    Opinion of the Court




   Appellee described the choice whether to release his counsel as unfair, and
how he “didn’t do anything wrong to be put in the situation.” 13 After a brief
recess in which Appellee consulted with conflict-free counsel, he said, “It’s a
very difficult decision, but I do consent.” 14 The military judge excused the IMC
and ADC. Appellee then stated that he wished to be represented by his CDC
and two new military counsel.
    Believing he had settled the conflict of interest matter, the military judge
next turned to the UCI motion itself. 15 He first asked CDC whether the release
of Appellee’s military counsel had mooted the UCI issue. The CDC argued that
it did not, as the choice made by his client—a choice created by the Govern-
ment—was one between two evils. In effect, it was not a voluntary choice.
        The military judge agreed with CDC’s description of the situation, refer-
ring to Appellee’s decision as a “Hobson’s choice.” 16 He then asked whether
Appellee’s consenting to his counsel’s release “created a material prejudice that
cannot be cured, or had it mooted the issue? That’s how I see it. Very binary.
It’s either mooted the issue, or it is exhibit A to materially prejudicing the ac-
cused.” 17
E. Military Judge’s Ruling
  In his ruling on the Defense Motion to Dismiss for UCI, the military judge
summed up the situation as follows:
          [A] senior judge advocate who occupied a position of authority
          over the futures of young judge advocates made threatening
          comments to a young judge advocate about his career while this




    13   R. at 212.
    14   R. at 213.
    15   Appellee consented to litigating the UCI motion with only his CDC present.
    16R. at 265. “[A]n apparently free choice where there is no real alternative” or “the
necessity of accepting one of two or more equally objectionable alternatives.” Mer-
riam-Webster, Hobson’s Choice, http://www.merriam-webster.com/dictionary/Hob-
son’schoice (last visited Jul. 28, 2022).
    17   R. at 270.




                                            7
                    United States v. Gilmet, NMCCA No. 202200061
                                  Opinion of the Court




          young judge advocate was assigned as IMC to a HIVIS case, cre-
          ating an intolerable tension and conflict between an accused and
          his specifically requested military counsel. 18
Furthermore,
               Capt Tango was faced with the choice to zealously represent
          this client and sacrifice the potential for advancement in the
          USMC or protect his nascent career. This in turn created a dif-
          ficult choice for [Appellee]; he must either proceed with a con-
          flicted attorney or effectively be deprived of his choice of individ-
          ually chosen military counsel given the conflict the government
          created. . . . This really was not a choice. 19
Having framed the issue thusly, and having already found that Col Sierra’s
comments materially prejudiced Appellee’s substantial rights, it is not surpris-
ing that the military judge found both actual and apparent UCI and proceeded
to grant Appellee’s motion to dismiss all charges with prejudice.
   Additional facts necessary to resolve the AOEs are addressed below.


                                       II. DISCUSSION

A. Standard of Review

    “In an Article 62, UCMJ, appeal, this Court reviews the military judge’s
decision directly and reviews the evidence in the light most favorable to the
party which prevailed at trial,” which in this case is Appellee. 20 We review al-
legations of UCI de novo, accepting a military judge’s findings of fact unless
clearly erroneous. 21




    18   App. Ex. CIX at 11 (internal footnote omitted).
    19   Id. at 14, 17.
    20   United States v. Becker, 81 M.J. 483, 488 (C.A.A.F. 2021) (internal citations omit-
ted).
    21   United States v. Barry, 78 M.J. 70, 77 (C.A.A.F. 2018).




                                              8
                  United States v. Gilmet, NMCCA No. 202200061
                                Opinion of the Court




B. Unlawful Command Influence
    The prohibition against UCI stems from Article 37(a), UCMJ, which pro-
vides: “No person subject to [the UCMJ] may attempt to coerce or, by any un-
authorized means, influence the action of a court-martial . . . or any member
thereof . . . .” 22 Our superior Court has long held that UCI is the “mortal enemy
of military justice.” 23
    There are two types of UCI that can arise in the military justice system:
actual and apparent. 24 Actual UCI occurs when there is an improper manipu-
lation of the criminal justice process which negatively affects the fair handling
and/or disposition of a case. 25 Apparent UCI occurs when, “an objective, disin-
terested observer, fully informed of all the facts and circumstances, would har-
bor a significant doubt about the fairness of the proceeding.” 26

   1. Apparent UCI
   We address apparent UCI first, as the facts make it more easily dispensed
with.
     Appellant argues that the 2019 amendment to Article 37, UCMJ, elimi-
nated apparent UCI as a basis for appellate relief. Effective 20 December 2019,
the relevant new language in Article 37 states: “No finding or sentence of a
court-martial may be held incorrect on the ground of a violation of this section
[ i.e., UCI] unless the violation materially prejudices the substantial rights of
the accused.” 27 We need not address whether the issue before this court in-
volves a “finding or sentence of a court-martial,” as we find that, even if appar-
ent UCI is still a viable basis for relief, there was no apparent UCI here.




   22   10 U.S.C. § 837.
   23   United States v. Thomas, 22 M.J. 388, 393 (C.M.A. 1986).
   24   United States v. Boyce, 76 M.J. 242, 247 (C.A.A.F. 2017).
   25   Id.
   26   Id. at 249 (quoting United States v. Lewis, 63 M.J. 405, 415 (C.A.A.F. 2006)).
   27   10 U.S.C. 837(c).




                                            9
                  United States v. Gilmet, NMCCA No. 202200061
                                Opinion of the Court




    Whether the Government has created an appearance of UCI is determined
objectively. 28 The focus is on “the perception of fairness in the military justice
system as viewed through the eyes of a reasonable member of the public. Thus,
the appearance of [UCI] will exist where an objective, disinterested observer,
fully informed of all the facts and circumstances, would harbor a significant
doubt as to the fairness of the proceeding.” 29
    To establish apparent UCI, Appellee bore the initial burden of demonstrat-
ing “some evidence” of UCI. Once he had done so, the burden shifted to the
government to prove beyond a reasonable doubt that either a) the predicate
facts proffered by the accused did not exist, or b) the facts as presented did not
constitute unlawful command influence. 30 If the Government was unable to
meet either of these tasks, then it was required to prove beyond a reasonable
doubt that the UCI “did not place an intolerable strain upon the public’s per-
ception of the military justice system and that an objective, disinterested ob-
server would not harbor a significant doubt about the fairness of the proceed-
ing.” 31
    We expect that “an objective, disinterested observer” will likely find Col
Sierra’s comments to Capt Tango highly disturbing. They were as shocking as
they were incorrect. But it is that very demonstrable (and demonstrated) in-
correctness that saves these proceedings from the appearance of UCI. The
“facts and circumstances” in the present case include the evidence the Govern-
ment provided to show that Col Sierra’s comments were patently untrue, as
well as that Capt Tango had been selected for highly valued professional mili-
tary training. If such an observer is “fully informed” of this evidence, any doubt
as to the fairness of the proceeding becomes both unlikely and unreasonable.
Thus, we conclude the military judge clearly erred in finding apparent UCI.




   28   Lewis, 63 M.J. at 415 (citation omitted).
   29   Id.
   30 United States v. Bergdahl, 80 M.J. 230, 234 (C.A.A.F. 2020) (internal citations
omitted).
   31   Id. (internal quotation and citation omitted).




                                            10
                   United States v. Gilmet, NMCCA No. 202200061
                                 Opinion of the Court




    2. Actual UCI
    The defense has the initial burden of raising the issue of UCI. 32 “The
threshold for raising the issue at trial is low, but more than mere allegation or
speculation.” 33 The evidentiary standard is “some evidence.” 34 At trial, “the ac-
cused must show facts which, if true, constitute [UCI], and that the alleged
[UCI] has a logical connection to the court-martial, in terms of its potential to
cause unfairness in the proceedings.” 35 But “prejudice is not presumed until
the defense produces evidence of proximate causation between the acts consti-
tuting [UCI] and the outcome of the court-martial.” 36 “For an accused to be
entitled to appellate action on his case, the unlawful influence must be the
proximate cause of the unfairness of his court-martial.” 37
    “Once the issue is raised at the trial level, the burden shifts to the Govern-
ment, which may either show that there was no UCI or show that the UCI will
not affect the proceedings.” 38 The burden of disproving the existence of UCI or
proving that it will not affect the proceeding does not shift until the defense
meets the burden of production. If the defense meets that burden, a presump-
tion of prejudice is created. 39 To overcome this presumption, a reviewing court
must be convinced beyond a reasonable doubt that the UCI had no prejudicial
effect on the court-martial. 40
   The military judge ruled that Appellee’s loss of his IMC and ADC, both of
whom had been on the case for over a year, demonstrated that the Government
had not disproven any prejudicial effect of the alleged UCI. We disagree.




    32   Barry, 78 M.J. at 77 (internal citations omitted).
    33   United States v. Salyer, 72 M.J. 415, 423 (C.A.A.F. 2013) (internal citations omit-
ted).
    34   United States v. Biagase, 50 M.J. 143,150 (C.A.A.F. 1999).
    35   Id.
    36   Id.
    37   United States v. Reynolds, 40 M.J. 198, 202 (C.A.A.F. 1994).
    38   Id. (additional citation omitted).
    39United States v. Douglas, 68 MJ 349, 354 (C.A.A.F. 2010) (citing Biagase, 50 M.J.
at 150).
    40   Id.




                                              11
                United States v. Gilmet, NMCCA No. 202200061
                              Opinion of the Court




C. Excusal of Counsel
   Appellee’s loss of counsel is the central issue to all three of the Government’s
AOEs. First, by allowing Appellee to release his counsel before addressing the
UCI motion, the military judge effectively precluded the Government from ever
showing that the alleged UCI would not affect the proceedings. Second, the
question of prejudicial effect on the proceedings is a critical factor in deciding
whether actual UCI occurred. And, third, the causal connection between Col
Sierra’s comments and the release of counsel is key to answering whether ap-
parent UCI existed. Thus, we focus our analysis on how and why Appellee’s
IMC and ADC were excused.
    1. Waiver
    In this analysis, we decline to apply waiver based on Appellee’s consent to
his counsel’s release. "The Supreme Court has admonished . . . that courts
should not lightly indulge the waiver of a right so fundamental as the right to
counsel." 41 We believe this admonishment particularly apt when UCI is
claimed as the cause of counsel’s conflict of interest, and that conflict purport-
edly drives an accused’s decision to release counsel. Here, although Appellee
affirmatively consented to the release of his counsel, the record fails to estab-
lish that he did so voluntarily. Appellee, his CDC, and the military judge de-
scribe a “Hobson’s choice” whereby Appellee had “no real choice.” Given the
nature of the right at stake and the conflicts in the military judge’s findings of
fact regarding consent, we do not consider the issue waived.
   2. R.C.M. 506(c) Excusal and Withdrawal
   “Whether a conflict of interest exists and what effect any conflict of interest
has are questions that involve issues of both fact and law.” 42 “In addressing
such questions, this Court must accept findings of fact by the military judge




    41United States v. Cooper, 78 M.J. 283, 288 (C.A.A.F. 2019) (Sparks, J., dissenting)
(quoting United States v. Catt, 1 M.J. 41, 47 (C.M.A. 1975) (citing Glasser v. United
States, 315 U.S. 60 (1942))).
    42 United States v. Watkins, 80 M.J. 253, 263 (C.A.A.F. 2020) (Maggs, J., dissent-
ing) (citing United States v. Best, 61 M.J. 376, 381 (C.A.A.F. 2005)).




                                          12
                     United States v. Gilmet, NMCCA No. 202200061
                                   Opinion of the Court




unless they are clearly erroneous.” 43 We review the military judge’s conclusions
of law de novo. 44
    At first blush, it appears the military judge resolved IMC’s and ADC’s re-
quests to be released by relying on “the express consent of the accused” provi-
sion of R.C.M. 506(c). His extensive questioning of Appellee supports this. But,
in his ruling on the Defense Motion to Dismiss, he referred to “an intolerable
tension and conflict between [Appellee] and his specifically requested military
counsel.” 45 He further stated that, “[Appellee] was not really presented with a
choice when his counsel sought to withdraw.” 46 Rather than resolve the issue
under either of R.C.M. 506(c)’s two alternative bases, he created a novel third:
it was consensual, but not really. In doing so, the military judge never per-
formed the “good cause” analysis contemplated by R.C.M. 506(c).
   From R.C.M. 505(f):
             “Good cause. For purposes of this rule, ‘good cause’ includes
         physical disability, military exigency, and other extraordinary
         circumstances which render the member, counsel, or military
         judge or military magistrate unable to proceed with the court-
         martial within a reasonable time. ‘Good cause’ does not include
         temporary inconveniences which are incident to normal condi-
         tions of military life.” 47
    While “conflict of interest” is not specifically listed, we consider it an “ex-
traordinary circumstance” contemplated by the Rule. Thus, to determine
whether there was good cause to excuse the counsel, we examine whether Ap-
pellee’s IMC and ADC did, in fact, have a conflict of interest—and whether any
such conflict was caused by the alleged UCI.




   43   Id.
   44   United States v. Sullivan, 42 M.J. 360, 363 (C.A.A.F. 1995).
   45   App. Ex. CIX at 11.
   46   Id. at 19.
   47 Given the similarity in scope—R.C.M. 505 deals with changes to counsel, R.C.M.
506 addresses excusal and withdrawal of counsel—and the shared use of the term
“good cause,” we find the former Rule’s definition useful in interpreting the latter.




                                           13
                 United States v. Gilmet, NMCCA No. 202200061
                               Opinion of the Court




   3. Any conflict of interest was purely subjective
   The military judge states that he kept “com[ing] back to the same question:
whether or not Col [Sierra’s] comments are true or not [sic], how is a young
officer like Capt [Tango] in a position to evaluate the truth of Col [Sierra’s]
statements?” 48 Yet, having repeatedly confronted the question, the military
judge failed to recognize the possible answers. Capt Tango and Capt Romeo
could have examined the copious, objective evidence provided by trial counsel
refuting Col Sierra’s comments. The two counsel (who, while significantly jun-
ior to Col Sierra, are licensed attorneys and officers of Marines) effectively took
the position that: the clear statements of the Marine Corps’ top judge advocate
(a major general) and experts in the personnel law field; the immediate, per-
manent removal of Col Sierra from any role effecting promotions or detailing;
the fact that seven of the last eight SJAs to the CMC had served as defense
counsel at some time in their careers; and that, despite his current role as a
defense counsel, Capt Tango had been selected for highly-coveted follow-on or-
ders, were not sufficient to sway their belief in the truth of Col Sierra’s com-
ments.
   The two attorneys also could have consulted with their leadership. The
views of more experienced, senior judge advocates could have alleviated any
impact of the two captains’ relative inexperience. Both IMC and ADC stated
they had spoken with a supervising attorney. (Unfortunately, it appears that
the SDC did little but stoke the fires fueling the two defense counsel’s belief
that their careers were at risk. 49 We ascribe the diminished value of this po-
tential resource not to any Government action, but to the SDC.)
    Both counsel told the military judge that they had consulted their respec-
tive state licensing authorities. While the military judge assigned great weight
to this, the record is bereft of any evidence as to what that consultation in-
volved, either as to how the counsel described the situation or as to the advice
received.
   From the evidence in the record, we conclude that Capt Tango’s and Capt
Romeo’s conflicts were purely subjective. “A purely subjective conflict is . . . an
attorney's individual shortcoming, flowing from an incorrect assessment of the
situation . . . . Purely subjective conflicts are, in fact, no more than a polite way



   48   App. Ex. CIX at 14.
   49   See LXXXVI at 69-75 (SDC’s affidavit).




                                          14
                  United States v. Gilmet, NMCCA No. 202200061
                                Opinion of the Court




of saying personal mistakes.” 50 While “a lawyer's mistake about the existence
of a conflict could provide good cause if the mistake would adversely affect the
attorney's representation,” 51 such a “personal mistake” by counsel is not the
fault of the Government. And, therefore, it does not merit a remedy at the Gov-
ernment’s expense—certainly not the most drastic remedy available.
   4. UCI Was Not the Proximate Cause of Counsel Excusal
   By handling Appellee’s counsel’s requests to be excused prior to and inde-
pendent of the UCI claim, the military judge rendered his ultimate ruling a
fait accompli. He accepted Appellee’s consent to release his counsel, then, citing
Appellee’s loss of counsel, 52 concluded that the Government had not proven
beyond a reasonable doubt that UCI did not affect the proceedings. By not first
critically examining the claimed conflict of interest or purported causal link
between Col Sierra’s comments and the excusal of counsel, the military judge
effectively ceded to Appellee the power to rule on his own motion. I have re-
leased my counsel; the harm has been done. How could the Government possibly
prove there would be no effect on the proceedings?
   Later, in his written ruling on the motion to dismiss, the military judge
found that “the actions of the Government have materially prejudiced [Appel-
lee’s] right to an IMC and his right to detailed counsel.” 53 As the evidence (of
both the Government’s curative actions and the demonstrably false nature of
Col Sierra’s comments) shows that the loss of counsel was not caused by the
alleged UCI, we find this to be clear error. While Col Sierra’s clearly improper
comments began the chain of events leading to the excusal of Appellee’s coun-
sel, they were not its proximate cause. Rather, it was the IMC’s and ADC’s
mistaken belief that they faced a choice between their careers and zealously
representing their client.
   We are convinced beyond a reasonable doubt that Col Sierra’s comments
and actions at the 18 November 2021 DSO meeting did not cause counsel to be
excused. And we are similarly convinced that his comments will not otherwise



   50 Watkins, 80 M.J. 253, 264 (Maggs, J., dissenting) (quoting Tueros v. Greiner, 343
F.3d 587, 595 (2d Cir. 2003)).
   51   Watkins, 80 M.J. 253, 264 (Maggs, J., dissenting).
   52  The military judge noted that, in rebuttal of the Government’s claim that the
alleged UCI will not affect the proceedings, “the Defense, in essence, simply points at
its table: Three attorneys once sat, and then there was one.” App. Ex. CIX at 15.
   53   App. Ex. CIX at 17.


                                           15
              United States v. Gilmet, NMCCA No. 202200061
                            Opinion of the Court




affect the proceedings. As the Government has met its burden on this point,
the military judge erred in finding actual UCI and imposing a remedy therefor.

                              II. CONCLUSION

    After careful consideration of the record and the briefs and arguments of
appellate counsel, we have determined that the military judge abused his dis-
cretion in dismissing with prejudice the charges in this case.
   Accordingly, the 9 February 2022 ruling of the military judge is VACATED
and the case is REMANDED for further proceedings not inconsistent with this
opinion.




                               FOR THE COURT:




                               S. TAYLOR JOHNSTON
                               Interim Clerk of Court




                                     16